PER CURIAM.
Appellants, defendants in the trial court, appeal from a final judgment rendered on a jury verdict favorable to appellee, plaintiff in the trial court, contending that their motion for directed verdict should have been granted.
The accident giving rise to this controversy occurred in the State of Alabama, requiring application of Alabama law. Ap-pellee was a passenger in an automobile owned and operated by appellant Bell and *721insured by appellant Allstate. The only issue on appellants’ appeal is whether there was any evidence adduced before the jury of such wilful, wanton or gross conduct as to meet the test of the Alabama guest passenger statute. Our examination of the record reveals that there was not and that appellants’ motion for directed verdict should have been granted.
Appellee has cross-appealed, contending that she was a paying passenger, thereby rendering the guest statute inapplicable and that the trial judge erred in granting appellants’ motion for directed verdict as to appellee’s guest passenger status. No useful purpose will be served by a lengthy recitation of the evidence. Suffice to say that our examination of the record, briefs and oral arguments reveals that there was no evidence upon which a jury could have found appellee to have been a paying passenger; therefore the learned trial judge was eminently correct in granting a directed verdict on that issue.
Affirmed in part and reversed in part with directions that judgment be entered for appellants, defendants in the trial court.
BOYER, C. J., and McCORD and MILLS, JJ., concur.